Case 120-0v-001 0% gg” Document 5-2 Filed 03/24/27) Page 1of3 PagelD #: 87

Prepared by: SARJU PAREKH 25 g
~—y

OCTOBER-C8;7 2007 BANGOR MAINE
[Date] {City] {State]

38-42 PIER ST, BANGOR, ME 04401-6062
[Property Address}

1. BORROWER'S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $ 161, 000.00 (this amount is called "Principal"),
plus interest, to the order of the Lender. The Lender is
Countrywide Bank, FSB.
I will make all payments under this Note in the form of cash, check or money orders.

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of 6.625 %,

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note.

3. PAYMENTS

(A) Time and Place of Payments

i will pay principal and interest by making a payment every month.

I will make my monthly payment on the: FIRST day of each month beginning on

DECEMBER 01, 2007 . I will make these payments every month until I have paid all of the principal and interest and

any other charges described below that I may owe under this Note. Each monthly payment will be applied as of its
scheduled due date and will be applied to interest before Principal. If,on NOVEMBER O01, 2037 » 1 still owe amounts
under this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at
P.O. Box 660694, Dallas, TX 75266-0694
or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S.$ 1,030.90

 

4. BORROWER'S RIGHT TO PREPAY

T have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as a
“Prepayment.” When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my Prepayment
to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the Principal amount of
the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my monthly payment
unless the Note Holder agrees in writing to those changes.

 

 

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the

Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a partial Prepayment.

ae 6. BORROWER'S FAILURE TO PAY AS REQUIRED |
(A) Late Charge for Overdue Payments ~ rs
If the Note Holder has not received the full amount of any monthly payment by the end of FIFTEEN calendar
days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.000 % of my
overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

MAINE FIXED RATE NOTE - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT (hee
Page 1 of 2 Initlals\yh-—S

Zp -SN(ME) (0005) CHL (08/00)(d) VMP MORTGAGE FORMS - (800)521-7291
®

 

a ae eee see ———

Form 3220 1/01

   
Case 1200 Document 5-2 Filed 08/2412 yy Pase 2of3 PagelD #: 88

ae
(B) Default

if I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at Jeast 30 days after the date on which the notice is mailed to me or
delivered by other means.

@) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described above,
the Note Holder will still have the right to do so if I am in default at a Jater time.

(©) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be
paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys' fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first

class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor” means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument”), dated the same date as
this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment in full
of all amounts I owe under this Note. Some of those conditions are described as follows:
Lender may require immediate payment in full of all Sums Secured by this Security Instrument if all or
any part of the Property, or if any interest in the Property, is sold or transferred without Lender's prior written
permission, If Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred
without Lender's prior written permission, Lender also may require immediate payment in full. However,
Lender will not require immediate payment in full if prohibited by Applicable Law.
If Lender require immediate payment in full under this Section 18, Lender will give me a notice which
states this requirement, following the procedures in Section 15. The notice will give me at least 30 days to
make the required payment. The 30-day period will begin on the date the notice is mailed or delivered. If I do
not make the required payment during that period, Lender may act to enforce its rights under this Security
instrument without giving me any further notice or demand for payment.

 

 

 

 

 

 

WI S THE HANDS) AND SEAL(S) OF THE UNDERSIGNED.
c.
ae, __ eal) Segall)
BRIAN ROSS ~ BO oT -Borrower ~ ~ _ -Borrower
(Seal) (Seal)
-Borrower fe -Borrower
Ls {Sign Original Only]
OA MZ

2D, -5N(ME) (0005) GHL (08/00) Page 2 of 2 Form 3220 1/01
ANZCIS3Ud SoA 3ALNOSXa ANSOIS2Hd SO1A HOINSS
Y3ONVIOrS TAO

¥S03 BuNVT
unpre ole oyna a CMe, FOE 48

ON! 'SNYOT3:40H S0uAALNNOO

€S INVA SqIMAULNNOD
SSENODAY NOH ASUNCOIY INOWUA
ONU'SHYST SHON FQiMAYINIOD
AO Y3SCHO SHE OL Avg

JO Y3GY0 SHI OL Ava
